Citation Nr: 1102213	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  03-08 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Meniere's disease with 
vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active duty from July 1981 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This case was remanded by the Board in July 2007 and November 
2009 for additional development and now returns to the Board for 
appellate review.  As will be discussed herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran does not have a current diagnosis of Meniere's 
disease with vertigo.


CONCLUSION OF LAW

Meniere's disease with vertigo was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).   




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in May 2002 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, such notice was 
provided in March 2006 and July 2007 letters, after the initial 
rating decision.  However, such timing error was cured as the 
Veteran's claim was subsequently readajudicated in the August 
2009 and August 2010 supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA treatment records and 
examination reports, non-VA treatment records, and lay statements 
have been associated with the record.  The Veteran was provided a 
VA audiological examination in January 2008, and an addendum was 
provided in July 2009.  No inaccuracies or prejudice is 
demonstrated with respect to this examination or the addendum.  
Accordingly, the Board finds that this examination, with 
addendum, is adequate for resolution of this case.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its July 2007 and November 2009 remands.   Specifically, in 
the November 2009 remand, the AOJ was instructed to contact the 
Veteran and ask her to provide clarification as to her 
representation.  Additionally, in both the July 2007 and November 
2009 remand, the AOJ was directed to readjudicate the Veteran's 
claim and provide her with a supplemental statement of the case, 
taking into account all relevant evidence which had been 
presented since the May 2005 supplemental statement of the case.  
The Board finds that the AOJ has complied with these instructions 
by obtaining clarification regarding the Veteran's 
representation, readjudicating her claim based upon all relevant 
evidence and, providing her with a supplemental statement of the 
case in August 2010 which lists all relevant evidence.

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that Veteran had a chronic condition in service or during 
the applicable presumptive period.  Service connection also may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Court has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a December 2001 letter, the Veteran indicated that her 
position in the United States Army was as a Tactical 
Communications Systems Operator/Mechanic and that this position 
exposed her to continuous exposure to loud noises in the form of 
aircraft engines, tanks, heavy mobile equipment, flight line, 
telephone and headset noise for long periods of time every day.  
She indicated that she wore ear protection when available, but 
that she experienced pain and ringing in her ears while in the 
service.  The Veteran contends that, in approximately 1995, the 
ringing in her ears became more prominent and she noticed that 
she was experiencing intermittent dizziness and imbalance.  She 
also indicated that she was intolerant to loud noises.  She 
asserted that she had consistent problems with balance, and that 
she had been diagnosed with tinnitus, vertigo, hyperacusis, and 
Meniere's disease.  

Service treatment records reflect that the Veteran was seen in 
September 1983 with complaints of dizziness, loss of appetite, 
nausea, vomiting, ringing in ears, and fever.  In mid-October, 
she still had stuffed ears.  In October 1985, the Veteran had 
pain in her left ear and reduced hearing.  She was diagnosed with 
otitis externa.  Her separation Report of Medical Examination 
showed normal hearing and her Report of Medical History reflected 
her response that she had not had any dizziness or fainting 
spells, but that she had ear, nose, and throat trouble.  She also 
indicated that she had a tonsillectomy.

An April 2001 letter from a private physician, J.D.W, M.D., 
reflects his opinion that the Veteran symptomatically appeared to 
have Meniere's disease.  He indicated that her audiogram was 
consistent with very early Meniere's disease in puretone levels, 
but confusing since the right speech recognition threshold was at 
25 decibels and not commensurate with the puretone average.  

An October 2001 VA medical record shows that the Veteran was 
experiencing increasing pain in her left ear and that her sound 
sensitivity had also increased, especially for high-pitched 
sounds.  She indicated that she had one vertigo attack a month 
previously.  The examiner noted that puretone audiometry revealed 
normal hearing bilaterally.  Tympanograms suggested normal middle 
ear function in both ears and speech discrimination was excellent 
bilaterally.  It was noted that the Veteran cringed with loud 
sounds.  The examiner indicated that the Veteran should return 
for testing of the level of her hyperacusis.  She was provided 
with sound generator for night time treatment of tinnitus and 
hyperacusis.
 
A November 2001 letter from a VA licensed audiologist noted that 
the Veteran was having increased pain in the right ear and was 
experiencing severe sound sensitivity.  The audiologist indicated 
that the Veteran had clinical significant hyperacusis and 
suggested tinnitus retraining therapy, which was a combination of 
educational and supporting counseling and the use of sound 
generators to decrease auditory gain.  A VA medical record from 
later in November 2001 reflects that the Veteran was provided 
with assistive listening devices.

A December 2001 VA medical record shows that the examiner noted a 
possible history of Meniere's syndrome and that vertigo had 
caused two falls that year.  The Veteran had ongoing complaints 
of tinnitus and vertigo.

A February 2002 letter from a VA licensed audiologist shows that 
the Veteran had essentially normal hearing, with indications of 
noise exposure.  The examiner noted that the Veteran had 
bilateral tinnitus and hyperacusis.  There was no diagnosis of 
Meniere's disease.

An August 2002 VA medical record shows that the VA licensed 
audiologist noted that the Veteran had been diagnosed with 
Meniere's disease.  The Veteran had reported increased pain in 
both ears since a recent airline trip, and that dizzy spells 
continued with no medication recommended.  Tympanograms revealed 
normal middle ear pressure on both sides.  

An August 2007 VA examination report shows that the examiner 
found that, after reviewing the claims file, the medical evidence 
submitted, and current medical literature, it was his opinion 
that he could not resolve the question of whether the Veteran had 
Meniere's disease without a current hearing test.  The examiner 
noted that, while the Veteran was service-connected for tinnitus 
and that she contended that she had Meniere's disease and 
vertigo, review of her claims file reflected normal hearing 
pursuant to a 2002 test.  The examiner indicated that a diagnosis 
of Meniere's disease was required to have hearing loss, tinnitus, 
and vertigo.  

The Veteran was provided with an audiological examination in 
January 2008.  Inmittance revealed normal middle ear peak 
compliance bilaterally using hand held probe.  Puretone 
audiometry revealed normal thresholds in each ear at all tested 
pitches.  Maryland CNC word lists resulted in a word recognition 
of 94 percent in each ear.  The examiner found that the Veteran's 
results revealed normal thresholds in each ear at all tested 
pitches.  It was noted that the Veteran continued to report 
bilateral constant tinnitus.  

In July 2009, the Veteran's audiological examination report was 
returned to the VA examiner who provided the August 2007 
evaluation in order for him to provide an opinion regarding the 
Veteran's claimed Meniere's disease, based, in part, upon the 
results of the January 2008 audiological examination.  The 
examiner concluded that, based upon the review of the Veteran's 
four volume claims file, medical evidence submitted, and current 
medical literature, it was his opinion that the Veteran did not 
have Meniere's disease.  The examiner noted that the evidence 
included medical records from the Alaska VA Medical Center, the 
January 2008 VA audiological examination results, and all 
audiological Alaska VA Medical Center medical records.  The 
examiner noted that Meniere's disease is a condition that is 
associated with hearing loss, tinnitus, and vertigo resulting 
from a nonsupperative disease.  The Veteran's hearing tests 
showed no hearing loss.  Records show no clear evidence of 
vertigo, only episodes of dizziness associated with anxiety 
symptoms.  The examiner finally noted that the Veteran's records 
showed evidence of tinnitus only.  

The Board notes that there are conflicting opinions in the record 
with regard to whether the Veteran is currently diagnosed with 
Meniere's disease.  It is the Board's duty to assess the 
credibility and probative value of evidence and, provided that it 
offers an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the April 2001 and 
December 2001 opinion mention only a possibility that the Veteran 
has a diagnosis of Meniere's disease.  A speculative opinion is 
not legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Court has stated 
that a diagnosis that the appellant was "possibly" suffering from 
a particular disorder was deemed speculative.  Morris v. West, 13 
Vet. App. 94, 97 (1999).  The August 2002 VA examiner did not 
provide a diagnosis of Meniere's, but noted that the Veteran had 
been diagnosed with the disorder.  This is not supported by the 
evidence of record.  The medical records that are part of the 
claims file reflect only a possibility of Meniere's, with no 
actual diagnosis.  The Board notes that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions of 
medical professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The Board notes that the July 2009 opinion shows the examiner's 
observation that the Veteran only had symptoms of vertigo 
associated with anxiety.  However, the record does reflect that 
the Veteran had bouts of dizziness and vertigo which were not 
contemporaneous with any reports of anxiety.  Even so, the Board 
finds that, for the following reasons, this does not invalidate 
the July 2009 opinion.  The examiner has stated that a diagnosis 
of Meniere's disease requires tinnitus, vertigo, and hearing 
loss.  In this case, the Veteran has consistently reported 
tinnitus.  But, even if the evidence reflected ongoing vertigo 
separate from her anxiety, there is no evidence in the claims 
file that the Veteran has hearing loss, which is necessary for a 
diagnosis of Meniere's disease.  The July 2009 VA examiner's 
opinion is probative to the extent that he has noted that the 
Veteran does not have a hearing loss, and therefore, does not 
have Meniere's disease.  In this regard, the Board notes that the 
January 2008 VA audiological examination reflected normal 
hearing.  Therefore, the Board finds that the July 2009 opinion 
contained clear conclusions with supporting data, and a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").   As such, the Board accords it 
great probative weight.

With regard to the Veteran's statements that she currently has 
Meniere's disease with vertigo, the Board notes that she is 
competent to report what comes to her through her senses, such as 
ringing in the ears, vertigo, and difficulty hearing.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, in Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

In the instant case, the Board finds that, while the Veteran is 
competent to report her symptoms, she is not competent to 
diagnose Meniere's disease, which, by definition, includes a 
diagnosis of hearing loss.  Specifically, under VA regulations, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Thus, 
in order to diagnose hearing loss under VA regulations, a 
specific test must be used.  The Veteran, as a layperson, is not 
competent to report that she meets VA's definition of hearing 
loss based on such testing as she does not have the required 
expertise to administer the test or interpret the results.  In 
this regard, the Court has held that, although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more complex 
medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Therefore, as diagnosing hearing loss under VA 
regulations is complex in nature, the Board finds that the 
Veteran is not competent to diagnose Meniere's disease with 
vertigo.

Therefore, the Board finds that the competent and probative 
evidence fails to reveal a diagnosis of Meniere's disease with 
vertigo.  In the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Brammer, 
supra; Degmetich v. Brown, 104 F.3d 1328 (1997); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the current disability 
requirement for a service connection claim is satisfied if the 
claimant has a disability at the time the claim is filed or 
during the pendency of that claim).  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for Meniere's disease with 
vertigo.  As such, that doctrine is not applicable in the instant 
appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.


ORDER

Service connection for Meniere's disease with vertigo is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


